 

SUPPLY AGREEMENT

 

THIS SUPPLY AGREEMENT is made as of March 1, 2010 between MAMAMANCINI’S LLC, a
New Jersey limited liability company having its principal offices at 627 Inwood
Lane, South Orange, NJ 07079 (“MamaMancini’s”), and Joseph Epstein Foods, Inc.
D/B/A Hors D’oeuvres Unlimited, a New Jersey corporation having a mailing
address at 25 Branca Rd #B, East Rutherford, NJ 07073 (“HDU”).

 

Background

 

MamaMancini’s desires that HDU manufacture a line of beef meatballs with sauce,
Italian sausage with sauce and other similar Italian meats with sauces for
commercial distribution and sale (each a “Product” and collectively the
“Products”), and sell the Products to MamaMancini’s on an exclusive basis, and
HDU desires so to manufacture and sell the Products, upon the terms and
conditions set forth below.

 

The parties hereby agree as follows:

 

1.     Appointment.

 

(a)      Grant. Upon the terms and conditions hereof, MamaMancini’s grants to
HDU a license, revocable in accordance herewith, to use MamaMancini’s’s recipes,
formulas methods and ingredients for the preparation and production of Products
for manufacturing the Product and all future improvements, modifications,
substitutions and replacements developed by MamaMancini’s therefor
(collectively, the “Recipes”) which the parties acknowledge is a valuable trade
secret, and HDU hereby accepts such grant. HDU hereby agrees to manufacture the
Products for, and sell the Product to, MamaMancini’s and hereby grants unto
MamaMancini’s, the exclusive right to purchase the Product.

 

(b)     Term. The term of this Agreement shall commence on the date hereof and
shall continue until 11:59 P.M., February 28, 2015, and thereafter for
successive additional periods of one (1) year each, unless and until terminated
as of the expiration of the initial or any subsequent renewal term by either
party upon written notice given to the other party at least nine (9) months
prior to such termination date.

 

2.     Rights and Obligations of the Parties.

 

(a)      Manufacture of Products. HDU agrees to manufacture, package, and store
the Products under the conditions and in accordance with the principles and
practices according to the standards of the trade, and consistent with all
applicable laws and regulations including without limitation, regulations of the
United States Department of Agriculture (“USDA”). HDU shall ensure that the
quality, materials and generally the characteristics of the Product (including,
without limitation, taste, texture, color and overall appearance) are
substantially similar to the Products previously supplied by HDU to, and
approved by, MamaMancini’s. HDU shall maintain a quality assurance team which
shall oversee production of the Product. Not less frequently than annually, HDU
shall engage NSF-Cook & Thurber, or another independent third party expert
acceptable to both HDU and MamaMancini’s, to conduct a process-based food safety
and quality audit to determine whether HDU has appropriately designed systems
that are being operated under continual control to assure product safety,
quality, and consistency; and shall take any corrective actions required by such
audit. HDU agrees to manufacture and package the Product itself, solely through
its own employees, and shall not be permitted to delegate or sub license all or
any part of such manufacture or packaging without the prior written consent of
MamaMancini’s.

 

 

 

  

(b)     Product Expense. Except as otherwise provided below, any and all costs
and expenses, direct and indirect, attributable to the manufacture, packaging,
and storage of the Product shall be the sole responsibility and obligation of
HDU which shall in no event be entitled to claim or receive reimbursement or
indemnity from MamaMancini’s in connection therewith. If MamaMancini’s specifies
any change in packaging or shipping materials which results in HDU incurring
increased expense for packaging and shipping materials or in HDU being unable to
utilize obsolete packaging or shipping materials in ordinary packaging or
shipping, MamaMancini’s agrees to pay as additional product cost the additional
cost for packaging and shipping materials and to purchase at cost such obsolete
packaging and shipping materials. If MamaMancini’s requests any repackaging of
the Product, other than due to defects in the original packaging, MamaMancini’s
will reimburse HDU for any labor costs incurred in repackaging.

 

(c)      Orders for and Supply of Product. HDU agrees to manufacture and sell to
MamaMancini’s such quantity of the Product as MamaMancini’s may at any time and
from time to time order in writing from HDU during the term hereof, up to HDU’s
capacity, and agrees to supply MamaMancini’s with the same.

 

(1)      Purchase Orders. MamaMancini’s agrees to place written Purchase Orders
for each delivery of Product including deliveries orally requested by
MamaMancini’s. HDU shall not be deemed to have received an order until actual
receipt by it of the written Purchase Order. If a Purchase Order exceeds HDU’s
capacity, HDU shall so notify MamaMancini’s within three (3) business days
following receipt by HDU of such Purchase Order. Such notice shall include the
date on which HDU is able to fill such Purchase Order. Within three (3) business
days following receipt by MamaMancini’s of such notice, MamaMancini’s may revoke
any portion of the Purchase Order that HDU is unable to deliver in accordance
the terms thereof. Any portion of such Purchase Order which MamaMancini’s does
not so revoke shall be deemed modified for delivery on the date specified by HDU
in such notice.

 

(2)      Delivery. Subject to the foregoing paragraph, HDU shall deliver Product
within twenty one (21) days after its receipt of a written Purchase Order for
delivery from MamaMancini’s, or on such later date as may be specified in the
Purchase Order. The Product shall be delivered by HDU for shipment to, and in
accordance with the shipping instructions and at the expense of, MamaMancini’s,
F.O.B. HDU’s premises. Notwithstanding the foregoing if any outstanding invoices
from HDU to MamaMancini’s are past due, HDU may suspend shipment to
MamaMancini’s until payments are brought current.

 

2

 

  

(d)     Marketing of Product. MamaMancini’s shall market the Product, to such
extent and in such manner as determined by MamaMancini’s in its sole discretion,
and at its own cost and expense.

 

(e)      Insurance. HDU agrees to obtain and maintain in effect throughout the
term of this Agreement products liability insurance with aggregate limits of One
Million Dollars ($ 1,000,000) and a commercial umbrella policy with limits of
Five Million Dollars ($5,000,000) in the aggregate. As long as HDU is able to do
so, HDU shall include MamaMancini’s as an insured under such policies. Premiums
for the products liability insurance shall be allocated between HDU and
MamaMancini’s on a pro-rata basis, based on each of their respective gross sales
(excluding inter-company sales); and premiums for the umbrella policy shall be
shared equally between HDU and MamaMancini’s. If HDU is not able to include
Mamamancini’s as an insured under its policies, HDU shall name MamaMancini’s as
an additional insured to the extent its interest may appear. HDU shall cause
MamaMancini’s to be given advance written notice of any cancellation of such
insurance. If HDU is not able to include Mamamancini’s as an insured under its
policies, MamaMancini’s agrees to obtain and maintain in effect throughout the
term of this Agreement a general liability insurance policy with limits of One
Million Dollars ($1,000,000) and a commercial umbrella insurance policy with
limits of Five Million Dollars ($5,000,000); and to name HDU as an additional
insured on said policies. MamaMancini’s shall cause HDU to be given advance
written notice of any cancellation of such insurance.

 

(f)      Second Source of Product. MamaMancini’s shall then have the right to
purchase Product from one or more other manufacturers, distributors or
suppliers.

 

3.     Pricing and Payments.

 

(a)      Price. The price to be paid by MamaMancini’s to HDU with respect to the
Product throughout the term of this Agreement (including any renewal or
extension thereof) shall be $0.25 per pound, plus direct costs as agreed upon in
advance and as set forth on Schedule A, attached hereto and made a part hereof.
Schedule A may be modified, as agreed to by the parties. Such modifications, if
any, shall be dated and signed by MamaMancini’s and HDU, and shall become
effective on the date set forth therein which will be not less than thirty (30)
days following the execution thereof. If the parties are unable to agree to a
modification, either party may terminate this Agreement on 30 days written
notice.

 

(b)      Net Purchase Price; Taxes, etc. Any present or future sales, use,
excise, or similar tax applicable to the sale of the Products shall be paid by
MamaMancini’s or, in lieu thereof, MamaMancini’s shall provide HDU with a tax
exemption certificate acceptable to the applicable taxing authorities.

 

(c)      Payment Terms. HDU shall invoice MamaMancini’s for the purchase price
respecting each shipment of the Product. Payment terms shall be net ten (10)
days.

 

3

 

 

4.     Trademark, Trade Names and Property Rights.

 

(a)      Use of Trademarks and Trade Names. MamaMancini’s shall market the
Product in the Territory under the trademark “MAMAMANCINI’S” and/or such other
trademark(s) and/or trade name(s) as MamaMancini’s shall from time to time deem
desirable, whether or not registered or registrable, copyrighted or
copyrightable, in whole or in part, in all or any portion of the Territory
(collectively, the “MamaMancini’s Marks”).

 

(b)     Right to Marks.

 

(1)      MamaMancini’s Marks. All right, title and interest in and to the
MamaMancini’s Marks shall be the sole and exclusive property of MamaMancini’s,
and HDU acknowledges that it has no property or other rights in or to the
MamaMancini’s Marks, including, without limitation, the right to use any of the
MamaMancini’s Marks, either during or after the termination of this Agreement.
HDU agrees that if at any time it shall acquire or otherwise obtain (by
agreement, operation of law or otherwise) any right, title or interest in or to
any of the MamaMancini’s Marks, it shall promptly notify MamaMancini’s of the
facts and circumstances thereof and, in any event, shall assign the same to
MamaMancini’s for and in consideration of the sum of one dollar ($1.00).

 

(c)      Unlawful Use of Marks. HDU agrees that it shall not, at any time during
or after the term of this Agreement, directly or indirectly, take any action to
contest the validity of the MamaMancini’s Marks or otherwise interfere with
MamaMancini’s’s rights thereto or the goodwill represented thereby.

 

(d)      Infringement. HDU agrees to promptly notify MamaMancini’s of any
information which comes to its attention from any source (i) respecting the
infringement, imitation, illegal use or misuse of the MamaMancini’s Marks or the
Product, or any attempt of the foregoing, and (ii) that the use of the
MamaMancini’s Marks or the marketing of the Product in the Territory may
infringe the trademarks, trade names, patents, designs or any other rights of
third parties. MamaMancini’s agrees to indemnify, defend and hold harmless HDU
and all of its shareholders, officers, directors, employees and agents
(collectively, “Related Parties”) from and against all damages finally awarded
against HDU and/or its Related Parties, and all reasonable expenses incurred by
HDU and its Related Parties, as the result of any claim that the marketing of
the Product or use of the MamaMancini’s Marks in the Territory infringes the
trademarks, trade names, patents, designs or any other rights of third parties;
provided, however, that (i) MamaMancini’s shall have the sole control of the
defense of any such claim and all negotiations for its settlement and compromise
(although HDU may participate therein through counsel of its own choice and at
its sole cost and expense) and (ii) HDU and its Related Parties shall cooperate
fully with MamaMancini’s in connection with such claim as herein provided.

 

4

 

  

5.     Product Warranty; Exclusive Warranty.

 

(a)      Product Warranty. HDU warrants to MamaMancini’s that the Product sold
to MamaMancini’s pursuant to this Agreement will be of good quality and
ingredients, free of defects, merchantable and acceptable according to the
standards of the trade, have a shelf life of twelve (12) months from the date of
manufacture if properly handled and properly kept frozen, and will conform to
the specifications agreed upon by the parties. This warranty shall survive any
inspection, delivery, acceptance, payment or sale by MamaMancini’s, its
employees or customers of the Product. In the event that any shipment (or part
thereof) of the Product sold to MamaMancini’s hereunder proves to be not in
compliance with the foregoing warranty, then the same may be rejected by
MamaMancini’s at any time during the twenty (20) day period following its date
of shipment, and delivered twenty (20) days after its date of rejection to HDU
at the expense and risk of HDU, and HDU shall, at the option of MamaMancini’s,
either (i) replace such shipment (or part thereof) and deliver the same,
transportation charges prepaid, to MamaMancini’s or (ii) give MamaMancini’s
credit for said returned shipment (or part thereof) of the Product, plus
transportation charges paid thereon, if any, by MamaMancini’s.

 

(b)      Exclusive Warranty. THE WARRANTY SET FORTH IN THIS PARAGRAPH 5 IS THE
ONLY WARRANTY GIVEN BY HDU CONCERNING THE PRODUCT AND IS EXPRESSLY IN LIEU OF
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

6.     Confidentiality; Non-Competition.

 

(a)      Confidentiality. HDU covenants and agrees that it shall not (and shall
use its best efforts to the utmost to ensure that its officers, directors,
employees and agents do not), at any time during the term of this Agreement or
thereafter, in any manner, directly or indirectly, reveal, divulge or make known
to any person (other than its employees and agents with a “need to know”) or use
for its own account or for the benefit of any third party, the identity of
MamaMancinr s’s customers or other customer information, the terms and
conditions of this Agreement, trade secrets or recipes (including the Recipe),
and any other “know-how” relating to the manufacture of the Product or any
secret or confidential information used by MamaMancini’s or which relates to
MamaMancini’s’s business or affairs or the Product, which has been made known to
HDU or come to the attention of HDU, its officers, directors, employees and
agents (collectively, “Confidential Information”). HDU and its officers,
directors, employees and agents shall retain all such Confidential Information
in trust for the sole benefit of MamaMancini’s.

 

(b)      Non-Competition. HDU covenants and agrees that it shall not (and shall
use its best efforts to the utmost to ensure that its officers, directors,
employees and agents do not), (i) at any time during the term of this Agreement
or thereafter, in any manner, directly or indirectly, develop, manufacture,
sell, distribute or otherwise market, any product using the Recipe or any other
Confidential Information; (iii) at any time during the term of this Agreement or
for a period of two (2) years thereafter, in any manner, directly or indirectly,
develop, manufacture, sell, distribute or otherwise market, any product that
competes directly with the Product in or from the Territory. For purposes
hereof, the Territory shall include the United States and export therefrom,
directly or indirectly, to any and all other geographic locations worldwide.

 

5

 

   

(c)      Non-Solicitation. MamaMancini’s and HDU each covenants and agrees that
it shall not (and shall use its best efforts to the utmost to ensure that its
officers, directors, employees and agents do not), at any time during the term
of this Agreement or for a period of two (2) years thereafter solicit for
employment or employ any employee (employed during the term of this Agreement)
of the other provided, however, that (i) general solicitations of employment
published in a journal, newspaper or other publication of general circulation
and not specifically directed towards such employees, shall not be deemed to
constitute a solicitation in violation of this Section; and (ii) no party shall
be prohibited from employing any such person, who contacts them on his or her
own initiative and without any solicitation.

 

(d)      Reasonableness. MamaMancini’s and HDU each agrees and acknowledges that
the duration, scope and geographic areas applicable to the covenants described
in this Section are fair, reasonable and necessary.

 

(e)      Injunctive Relief; Expenses. The covenants respecting confidentiality,
non-competition and non-solicitation are essential elements hereof, the
violation of which will cause irreparable injury to the non-breaching party,
which may have no adequate remedy at law. Accordingly, upon the violation or
threatened violation thereof by either party, its officers, directors, employees
or agents, the non-breaching party shall have the right, in addition to any
other rights or remedies it may have, to obtain in any court of competent
jurisdiction injunctive relief to restrain such violation or threatened
violation or otherwise specifically enforce any of the provisions of this
Agreement. MamaMancini’s and HDU each agrees to reimburse the other for all
costs and expenses, including reasonable attorneys’ fees, incurred by it by
reason of any breach or threatened breach of the covenants contained in this
Section 6.

 

(f)       MamaMancini’s and HDU each shall require each of its officers,
directors, employees and agents to execute an agreement to abide by the
foregoing provisions.

 

7.     Termination Upon Bankruptcy.

 

Either party may, at its option, immediately cancel this Agreement by giving
written notice of such cancellation to the other party if:

 

(a)      the other party shall (i) file a petition commencing a voluntary case
under any chapter of Title 11 of the United States Code, (ii) make a general
assignment for the benefit of its creditors, (iii) admit in writing its
inability to pay its debts as they mature, (iv) file an application for, or
consent to, the appointment of any receiver or a permanent or interim trustee of
such party or of all or any portion of its property, (v) file a petition seeking
a reorganization of its financial affairs or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law or statute, or
(vi) take any corporate action for the purpose of effecting any of the
foregoing; or

 

6

 

  

(b)      with respect to the other party (i) an involuntary case commenced
against the other party by the filing of a petition under chapter 7 or chapter
11 of Title 11 of the United States Code and, within sixty (60) days after the
filing thereof, either the petition is not dismissed or an order for relief is
entered therein, (ii) an order, judgment or decree is entered appointing a
receiver or a permanent or interim trustee of the other party or of all or any
portion of its property and such order, judgment or decree shall continue
unstayed and in effect for a period of sixty (60) days, or (iii) an order,
judgment or decree is entered, without the approval or consent of the other
party, approving or authorizing the reorganization, insolvency, readjustment of
debt, dissolution or liquidation of the other party under any law or statute,
and such order, judgment or decree shall continue unstayed and in effect for a
period of sixty (60) days.

 

8.     Termination upon Default.

 

It shall be an “event of default” if, during the term of this Agreement, either
party shall be in violation of any material provision of this Agreement.
Whenever an event of default shall occur and be continuing, the non-defaulting
party may, at its option, give written notice thereof to the defaulting party,
whereupon the defaulting party shall have twenty (20) business days to correct
any delinquency or violation. If such delinquency or violation has not been
corrected by the expiration of said twenty (20) day period, the non-defaulting
party may, upon further written notice to the defaulting party, terminate this
Agreement or suspend its performance hereunder until such delinquency or
violation has been cured. The non-defaulting party’s right to enforce its rights
hereunder shall be in addition to, and not in substitution for, all other rights
and remedies available to such party under this Agreement, by operation of law
or otherwise.

 

9.     Consequences of Termination.

 

(a)     Delivery of Product. Upon termination of this Agreement for any reason,
HDU shall immediately deliver to MamaMancini’s any and all packaging materials,
specifications and other material, documents and papers whatsoever sent by
MamaMancini’s to HDU relating to the business of MamaMancini’s or the
manufacturing, marketing and distribution of the Product, and, except as set
forth below, any and all property of MamaMancini’s in HDU’s possession or under
its control. The right of MamaMancini’s to receive the aforementioned materials
shall be absolute and unconditional, notwithstanding any claims which HDU may
have or assert against MamaMancini’s, whether arising under this Agreement, by
reason of its termination or otherwise; provided, however, that before delivery
of such materials HDU may demand payment of the balance, if any, of the
aggregate amount owed by MamaMancini’s to HDU on account of shipments of the
Product previously delivered to and accepted by MamaMancini’s pursuant to this
Agreement, less the aggregate amount of any claims by MamaMancini’s on account
of shipments of the Product in breach of the warranty contained in Paragraph 5
hereof. HDU shall also deliver to MamaMancini’s any of the Product manufactured
by HDU for MamaMancini’s pursuant to MamaMancini’s’s Purchase Order(s) before
such termination, either on the dates specified by MamaMancini’s in its Purchase
Order(s) or as provided herein or, if MamaMancini’s so directs, immediately upon
such termination; provided, however, that if any order has not been fully
completed prior to such termination, MamaMancini’s shall have the option of
canceling the order with respect to that portion of the order not manufactured
by HDU upon termination and shall not be required to accept any further amounts
of the Product. In addition, upon termination of this Agreement for any reason,
MamaMancini’s shall have the option to purchase any or all of the Product
manufactured by HDU but not ordered by MamaMancini’s at the purchase price
quoted with respect to the purchase order next preceding such termination. Upon
termination, MamaMancini’s shall reimburse HDU its actual cost for any boxes,
bags, and other packaging material utilized for the Product which are obsolete
or specifically designed for the Product and returned to MamaMancini’s. All
payments for any of the Product, boxes, bags and other packaging materials
delivered after termination shall be C.O.D.



7

 

   

(b)      Specific Performance. In view of the imminent and irreparable harm to
MamaMancini’s which would result from even a short interruption in its supply of
the Product, and the lack of an adequate remedy at law therefor, upon the
violation or threatened violation of HDU’s obligations under Section 9,
MamaMancini’s shall have the right, in addition to any other rights or remedies
it may have, to obtain in any court of competent jurisdiction injunctive relief
to compel HDU to deliver to MamaMancini’s all of HDU’s inventory of Products and
packaging materials therefor, or otherwise specifically enforce such provisions.

 

10.   Notices.

 

All notices, requests, demands, consents and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed to have been duly given or made when delivered in person or when
received after dispatch by certified or registered mail, postage prepaid, return
receipt requested, to the parties hereto at their addresses first above set
forth, or to such other address as either party shall hereafter specify by
notice similarly given.

 

11.   Assignment.

 

In entering into this Agreement, MamaMancini’s has relied upon the expertise and
capabilities of HDU. Accordingly, HDU may not directly or indirectly assign, sub
license, delegate, encumber or in any other manner transfer or convey any of its
rights, remedies, obligations, liabilities or interests in or arising under this
Agreement, without the prior written consent of MamaMancini’s. Any attempted
assignment, sub license, delegation, encumbrance or other transfer in violation
of this Agreement shall be void and of no effect, and shall be considered the
violation of a material provision hereof For purposes of this Section 10, a
change of control of HDU shall be deemed an assignment, whether by stock
transfer, merger or otherwise.

 

12.  Miscellaneous.

 

(a)     Modification and Waivers. This Agreement may not be modified or amended,
nor may any rights hereunder be waived, except by an instrument signed by an
authorized officer of the party against whom the same is sought to be enforced.
A waiver by any party hereto of a breach of any term or provision of this
Agreement shall not be construed as a waiver of any subsequent breach.

 

8

 

   

(b)      Further Assurances. The parties hereto shall do and perform or cause to
be done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
the other party hereto may reasonably request in order to carry out the intent
and accomplish the purposes of this Agreement.

 

(c)      Headings and Counterparts. Section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be part of
this Agreement or to affect its meaning or interpretation. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to be one and the same
instrument.

 

(d)      Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, understandings
and arrangements, oral or written, with respect to the subject matter hereof.

 

(e)      Attorneys’ Fees. In the event of legal action to construe or enforce
the provisions of this contract, the prevailing party shall be entitled to
collect his reasonable attorneys’ fees, court costs, and related expenses from
the losing party and the Court having jurisdiction of the dispute shall be
authorized to determine the amount of such fees, costs and expenses and enter
judgment there for. If either party defaults and said default is cured without
the necessity of filing legal action, the party in default shall pay the other
party’s reasonable attorneys’ fees and costs and expenses, if any, incurred as a
result of said default.

 

(f)       Binding Effect; Benefits. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective legal
representatives, successors and permitted assigns. Except as otherwise set forth
herein, nothing in this Agreement, express or implied, is intended to confer on
any person other than the parties hereto (or their respective legal
representatives, successors or permitted assigns) any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

 

(g)      Governing Law and Separability. This Agreement shall be construed and
governed in accordance with the laws of the State of New Jersey. Any term or
provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
Such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction.

 

[Signature page follows]

 

9

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  MAMAMANCINI’S LLC       By: /s/ Carl Wolf   Name: CARL WOLF   Title: Managing
Member         JOSEPH EPSTEIN FOODS, INC. D/B/A
HORS D’OEUVRES UNLIMITED       By: /s/ Matthew Brown   Name: Matthew Brown  
Title: President

 

10

 

   

MAMAMANCINI’S PRICING FROM HDU FOR 2010

 ALL PRICING AT DIRECT COSTS PLUS A S.25 PER LB FEE

 

UPC CODE   Product Description  Transfer  872408002135   Whole Foods Foodservice
4.51b Tray  $53.73  872408003132   15ct Foodservice 4.51b Tray (White Rose) 
$51.84  872408004139   Xanthan Gum 4.51b Tray (Fresh Market)  $47.52 
872408005136   30oz Tray Product  $40.27  872408007130   20oz Grab and Go 
$26.44  872408008137   Original Foodservice 4.51b Tray  $46.95  872408009134  
Retail 24oz Frozen Box  $36.24 

 



 

 

